OPINION.
Steiinhagen :
The evidence consisted of a complete list of the property in question and the statements of three witnesses in the laundry business, two of whom knew the specific property and the third who knew the classes of property, all of whom testified as to the life of each item. From this evidence we find that a reasonable allowance for exhaustion, wear and tear of petitioner’s' laundry machinery, including a reasonable allowance for obsolescence, is 10 per cent.

Judgment will be entered on 15 days' notice, wnder Rule 50. ■